J-S39020-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                       v.

CARRIE LYNN RICE

                            Appellant             No. 1420 WDA 2016


            Appeal from the Judgment of Sentence August 24, 2016
              In the Court of Common Pleas of Venango County
                          Criminal Division at No(s):
                           CP-61-CR-0000022-2014
                           CP-61-CR-0000407-2014


BEFORE: BENDER, P.J.E., BOWES AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED JULY 31, 2017

       Carrie Lynn Rice appeals from the August 24, 2016 judgment of

sentence, which was imposed following revocation of her State Intermediate

Punishment Program (“SIP”) sentence. We affirm.

       On January 30, 2015, Appellant pled guilty to retail theft and

possession of a controlled substance/contraband while an inmate in return

for admission to SIP, followed by a five-year probationary tail.1 On August

23, 2016, the trial court received notice from the Department of Corrections
____________________________________________


1
  Per the terms of the negotiated plea, one count each of receiving stolen
property, conspiracy to commit retail theft, possession of a controlled
substance, and possession with intent to use drug paraphernalia were nolle
prossed.



* Retired Senior Judge assigned to the Superior Court.
J-S39020-17



that Appellant had been expelled from SIP.            Since Appellant could not

successfully complete the program, the trial court formally revoked the SIP

sentence and resentenced Appellant at a hearing on August 24, 2016, which

she attended via video-teleconferencing.

      At the hearing, the court reviewed the guideline ranges for Appellant’s

offenses, although it acknowledged that the guidelines did not apply in a

revocation   proceeding.    Appellant’s    attorney    elicited   testimony   from

Appellant regarding her progress towards her GED, as well as the drug or

alcohol treatment programs in which she had participated.               Appellant

informed the court that she had never had a job before entering SIP, but

that, while in the program, she worked as a junior pastry chef and at a

factory.   Appellant advised that she had not seen her two children, ages

thirteen and eight, for two years. She expressed remorse for the crimes she

had committed and took responsibility for her transgressions.

      Noting that Appellant was Recidivism Risk Reduction               Incentive

(“RRRI”) ineligible due to a robbery as a juvenile, the court explained that it

was free to sentence Appellant up to the maximum, which was seven years

on the third-degree felony retail theft and ten years for the second-degree

drug-related felony. The court sentenced Appellant to thirty months to five

years imprisonment on the drug charge and a consecutive term of eighteen

months to five years imprisonment on the theft charge, for an aggregate




                                     -2-
J-S39020-17



sentence of four to ten years imprisonment. Appellant was given credit for

time served of 775 days.

       On September 8, 2016, Appellant filed two motions: 1) an untimely

motion seeking modification of the sentence, in which she alleged that the

sentence was “excessive and too harsh;” and 2) a motion seeking

permission to file a post-sentence motion nunc pro tunc. The court denied

the motion for modification of sentence on September 9, 2016, but did not

rule on the nunc pro tunc motion at that time.2 Appellant timely appealed

and complied with the trial court’s order to file a Pa.R.Crim.P. 1925(b)

concise statement of errors complained of on appeal.

       Appellant identifies one issue for our review: “Is the sentence imposed

upon [Appellant] too harsh for the expulsion of [Appellant] from the State

Intermediate Punishment program, and thus unreasonable, manifestly

excessive and an abuse of discretion? Appellant’s brief at 5.3

____________________________________________


2
  Two weeks later, on September 23, 2016, the trial court denied the motion
seeking permission to file a post-sentence motion nunc pro tunc. Ordinarily,
the failure to file a timely post-sentence motion results in waiver of
Appellant’s discretionary sentencing challenge.        Commonwealth v.
Schmidt, 2017 PA Super 186 (Pa.Super. 2017); Commonwealth v.
Bromley, 862 A.2d 598 (Pa.Super. 2004). However, since the timing of the
ruling on the motion seeking nunc pro tunc permission raises the specter of
confusion, we will address the claim in an abundance of caution.
3
 The Commonwealth advised this Court that it did not intend to file a brief,
but relied upon the reasons set forth by the trial court in its Pa.R.A.P.
1925(a) opinion in support of affirmance.



                                           -3-
J-S39020-17



      Appellant presents a challenge to the discretionary aspects of her

sentence. As we observed in Commonwealth v. McLaine, 150 A.3d 70, 76

(Pa.Super. 2016) (citation omitted), “[a]n appellant is not entitled to the

review of challenges to the discretionary aspects of a sentence as of right.”

In order to invoke our jurisdiction involving a challenge to the discretionary

aspects of a sentence, we look to whether an appellant has satisfied the

following four-part test:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant's brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id.

      Instantly,   Appellant   filed   a   timely   appeal,   and   preserved   her

contentions in a post-sentence motion, which was filed while the court

retained jurisdiction to modify the sentence. Additionally, her brief contains

a Pa.R.A.P. 2119(f) statement. Finally, Appellant maintains that her claim

that her sentence was too harsh presents a substantial question because the

trial court “did not adequately consider the facts the defendant placed upon

the record” when it imposed the current sentence.             Appellant’s brief at 9

(Rule 2119(f) statement). Those facts included that Appellant was only two

classes away from completing her GED, that she had been employed for six

months, completed formal programming while in the SIP program, gained

                                       -4-
J-S39020-17



insight from her alcohol and drug treatment, and that she has two children

whom she has not seen in two years.        Id.   She argues further that the

consecutive nature of the sentences rendered her aggregate sentence

“unreasonable” and “manifestly excessive.” Id.

      The preliminary question before is whether Appellant has presented a

substantial question.   As we held in McLaine, supra, that question is

evaluated on a case-by-case basis. Furthermore,

      A substantial question exists "only when the appellant advances
      a colorable argument that the sentencing judge's actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process." Commonwealth v.
      Sierra, 2000 PA Super 151, 752 A.2d 910 (Pa.Super. 2000). A
      claim that a sentence is manifestly excessive might raise a
      substantial question if the appellant's Rule 2119(f) statement
      sufficiently articulates the manner in which the sentence
      imposed violates a specific provision of the Sentencing Code or
      the norms underlying the sentencing process. Commonwealth
      v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002).

McLaine, supra at 76 (finding that allegation that trial court did not provide

specific reasons for aggravated range sentence presented substantial

question).

      The issue is whether Appellant has forwarded a plausible argument

that the sentence was inconsistent with the Code or violative of fundamental

sentencing norms. She argues that the imposition of consecutive sentences

rendered the punishment unduly harsh and excessive for expulsion from SIP

and that the court failed to consider the mitigating circumstances. We held



                                    -5-
J-S39020-17



in Commonwealth v. Raven, 97 A.3d 1244 (Pa.Super. 2014), that “an

excessive sentence claim – in conjunction with an assertion that the court

failed to consider mitigating factors – raises a substantial question.”   See

also Commonwealth v. Caldwell, 117 A.3d 763, 760 (Pa.Super. 2015)

(claim that imposition of consecutive sentences was unduly excessive,

together with claim that court failed to consider rehabilitative needs,

presented a substantial question).     We find that Appellant presents a

substantial question.

      Accordingly, we turn to the merits of Appellant’s sentencing challenge.

At the outset, we note that the purpose of the SIP legislation was “to create

a program that punishes persons who commit crimes, but also provides

treatment that offers the opportunity for those persons to address their drug

or alcohol addiction or abuse and thereby reduce the incidents of recidivism

and enhance public safety.”    61 Pa.C.S. § 4102(6).    A SIP sentence is a

conditional sentence that “serves the dual purposes of punishing a defendant

and rehabilitating him or her.”   Commonwealth v. Kuykendall, 2 A.3d

559, 565 (Pa.Super. 2010).

      A SIP sentence is analogous to a sentence of probation and is treated

much the same when it is violated. Sentencing following revocation of SIP,

like probation, is vested within the sound discretion of the court and is not

disturbed unless manifestly unreasonable or the result of prejudice, bias or

ill-will. Commonwealth v. Simmons, 56 A.3d 1280 (Pa.Super. 2012).

                                    -6-
J-S39020-17



        Appellant was expelled from SIP, and the court subsequently revoked

that sentence upon determining that she had not successfully completed the

program.4 She does not challenge the court’s revocation of her participation

in the program.5      In resentencing Appellant, as it was required to do, the

court had the same sentencing alternatives available to it as it had at the

time it imposed the original sentence. 42 Pa.C.S. § 9774(c). The maximum

sentence Appellant originally faced was seventeen years imprisonment.

After noting the guideline ranges for the two felony offenses and Appellant’s



____________________________________________


4
    42 Pa.C.S. § 9774 provides:

        (a) General rule.-- The court may at any time terminate a
        sentence of State intermediate punishment pursuant to Chapter
        99 (relating to State intermediate punishment).

        (b) Revocation.--The court shall revoke a sentence of State
        intermediate punishment if after a hearing it determines that the
        participant was expelled from or failed to complete the program.

        (c) Proceedings upon revocation.--Upon revocation of a State
        intermediate punishment sentence, the sentencing alternatives
        available to the court shall be the same as the alternatives
        available at the time of initial sentencing. The attorney for the
        Commonwealth must file notice, at any time prior to
        resentencing, of the Commonwealth's intention to proceed under
        an applicable provision of law requiring a mandatory minimum
        sentence.
5
  Appellant did not preserve or raise herein any challenge to the adequacy of
the court’s statement of reasons for the sentence imposed.               See
Commonwealth v. Flowers, 149 A.3d 867 (Pa.Super. 2016).



                                           -7-
J-S39020-17



prior record score of five, the court re-sentenced Appellant within the

standard range for each offense.

      Against    this   backdrop,   we   consider    Appellant’s   claim   that   the

consecutive nature of her sentences resulted in an aggregate sentence that

was too harsh, as it was not commensurate with the conduct she engaged in

that violated her SIP, and that the trial court did not adequately consider the

facts she offered in mitigation. First, Appellant was not resentenced for an

SIP violation; she was re-sentenced on the two underlying offenses for which

she was originally sentenced to SIP.           Second, although Appellant placed

what she believed were mitigating circumstances on the record at the

resentencing, the court had the discretion to weigh those considerations

against other factors in determining whether to impose the sentences

consecutively.   In essence, Appellant’s complaint is that the trial court did

not accord those considerations the proper weight, but we cannot re-weigh

these factors. Commonwealth v. Macias, 968 A.2d 773 (Pa.Super. 2009).

      We find no abuse of discretion.           The trial court was familiar with

Appellant and the underlying offenses for which she received the SIP

sentence.   In addition, the Department of Corrections informed the trial

court that Appellant was expelled because she failed to meet the guidelines

of the program due to a lack of meaningful participation, that she relapsed

to drug use, and that she had numerous behavioral problems.                The court




                                         -8-
J-S39020-17



weighed these facts, together with the circumstances offered by Appellant at

resentencing, in arriving at its aggregate sentence.

      Nor is the sentence unduly harsh. As our Supreme Court explained in

Commonwealth v. Pasture, 107 A.3d 21 (Pa. 2014):

      [A] trial court does not necessarily abuse its discretion in
      imposing a seemingly harsher post-revocation sentence where
      the defendant received a lenient sentence and then failed to
      adhere to the conditions imposed on him. In point of fact, where
      the revocation sentence was adequately considered and
      sufficiently explained on the record by the revocation judge, in
      light of the judge's experience with the defendant and awareness
      of the circumstances of the probation violation, under the
      appropriate deferential standard of review, the sentence, if
      within the statutory bounds, is peculiarly within the judge's
      discretion.

Id. at 28-29 (internal citations omitted). The court herein concluded that,

“Any lesser sentence would depreciate the seriousness of the offense.” N.T.

Sentencing, 8/24/16, at 12. We find no abuse of discretion on the record

before us.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/2017




                                     -9-